                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


 ZACHARY WAYNE SNOW,
                                                 Case No. 1:19-cv-00305-DCN
                        Plaintiff,
                                                 SUCCESSIVE REVIEW ORDER BY
           v.                                    SCREENING JUDGE

 CORIZON HEALTHCARE,

                        Defendant.


          Plaintiff Zachary Wayne Snow is a prisoner proceeding pro se and in forma pauperis

in this civil rights action. The Court previously reviewed Plaintiff’s complaint pursuant to

28 U.S.C. §§ 1915 and 1915A, determined that it failed to state a claim upon which relief

could be granted, and allowed Plaintiff an opportunity to amend. See Initial Review Order,

Dkt. 7.

          Plaintiff has now filed an Amended Complaint. Dkt. 8. The Court retains its

screening authority pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b).

          Having reviewed the Amended Complaint, the Court concludes that Plaintiff has

failed to remedy the deficiencies in his initial Complaint, and the Court will dismiss this

case pursuant to 28 U.S.C. §§ 1915 and 1915A.

1.        Screening Requirement

          As explained in the Initial Review Order, the Court must dismiss a prisoner or in

forma pauperis complaint—or any portion thereof—that states a frivolous or malicious



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
claim, fails to state a claim upon which relief may be granted, or seeks monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(d)(2) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted).

3.     Discussion

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Plaintiff reasserts his claims that a medical provider’s failure to warn Plaintiff of a

potential side effect of Zoloft constituted constitutionally inadequate medical treatment in

violation of the Eighth Amendment. Dkt. 8-1 at 1. In its Initial Review Order, the Court

explained that the initial Complaint did not plausibly allege that the medical provider’s

failure to warn of the possibility of serotonin syndrome was the result of a policy or custom

of Corizon, which is the private entity providing medical treatment to Idaho prisoners under

contract with the IDOC. Dkt. 7 at 9; see Monell v. Dep’t of Social Servs., 436 U.S. 658,

694 (1978); Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012). The Court

also explained that the Complaint plausibly alleged, at most, that the provider was

negligent, which is insufficient to support an Eighth Amendment claim. See Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam).

       Plaintiff’s Amended Complaint suffers from the same deficiencies as the initial

Complaint. To the extent Plaintiff attempts to transform his claim into a Fourteenth

Amendment claim that he was deprived of information necessary for informed consent to

medical treatment, Plaintiff still has not plausibly alleged that Corizon had an

unconstitutional policy or that the medical provider acted with a sufficiently culpable state

of mind. Thus, the Amended Complaint fails to state a federal claim for relief.

4.     Conclusion

       Although pro se pleadings must be liberally construed, “a liberal interpretation of a

civil rights complaint may not supply essential elements of the claim that were not initially


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
pled.” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Because

Plaintiff has already been given the opportunity to amend and still has not stated a plausible

claim for relief under federal law, the Court will dismiss Plaintiff’s federal claims with

prejudice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

knowingly and repeatedly refuses to conform his pleadings to the requirements of the

Federal Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”).

Plaintiff’s state law claims will be dismissed without prejudice to Plaintiff’s asserting them

in state court, as the Court declines to exercise supplemental jurisdiction over those claims.

See 28 U.S.C. § 1367(c)(3).

                                          ORDER

       IT IS ORDERED that, for the reasons stated in this Order and the Initial Review

Order (Dkt. 7), this entire case is DISMISSED for failure to state a claim upon which relief

may be granted. See 28 U.S.C. §§ 1915(e)(2)(B)(ii) & 1915A(b)(1).


                                                  DATED: March 31, 2020


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
